                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

R.P. and R.P., on behalf of themselves                                     PLAINTIFFS
and as parents and next friends of R.P.

v.                         CASE NO. 4:18-CV-00698 BSM

VILONIA SCHOOL DISTRICT                                                    DEFENDANT


                                     JUDGMENT

      Consistent with the order entered today, this case is dismissed with prejudice.

      IT IS SO ORDERED this 18th day of December 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
